FILED
                           NOT FOR PUBLICATION
                                                                            OCT 18 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RANDY RICHARDSON and LESLIE                      No.   17-35733
RICHARDSON,
                                                 D.C. No. 2:16-cv-01228-TSZ
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

WELLS FARGO INSURANCE
SERVICES USA, INC.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                           Submitted October 10, 2018**
                               Seattle, Washington

Before: FERNANDEZ, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Randy and Leslie Richardson (“Richardsons”) appeal the district court’s

grant of summary judgment in favor of Wells Fargo Insurance Services USA, Inc.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the subsequent denial of the Richardsons’ motion for reconsideration. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. The district court properly granted summary judgment on the

Richardsons’ negligence, gross negligence, and negligent misrepresentation

claims.1 The Richardsons failed to establish any negligence claim, because they did

not demonstrate proximate causation by showing that “the damage to [their

vacation home] was caused by a risk insured against by the policy that would have

been in effect except for the negligence of the broker.” Pac. Dredging Co. v.

Hurley, 397 P.2d 819, 823 (Wash. 1964). The district court found that the

Richardsons failed to provide any evidence that an insurance policy existed, or

could have otherwise been procured, that would cover water damage to a vacation

home caused by a constant leak from a refrigerator. The Richardsons do not

challenge that conclusion. That failure is fatal to their claims, because even the

most adept insurance broker exercising the greatest possible care cannot be

expected to obtain coverage for its clients that no insurance company is willing and




      1
        The district court dismissed the Richardsons’ breach of contract claim
based on the Richardsons’ apparent abandonment of the claim. The Richardsons
have admitted that the contract claim is not at issue on appeal. We therefore do not
address this issue on appeal.
                                           2
able to provide. See Sternoff Metals Corp. v. Vertecs Corp., 693 P.2d 175, 179

(Wash. Ct. App. 1984).

      2.     Because the district court did not err in granting summary judgment, it

did not abuse its discretion in denying the Richardsons’ motion for reconsideration.

See Benson v. JPMorgan Chase Bank, N.A., 673 F.3d 1207, 1218 (9th Cir. 2012).

      AFFIRMED.




                                         3